PER CURIAM.
These are companion cases. The facts are not materially different. The only difference, says appellee, is in the terms of the contract between the parties. In the Tooke case, defendants appealed from a summary judgment striking appellants’ counterclaim and granting appellee judgment in the sum of $663.58, plus interest and costs due under a marketing and concentrate processing agreement. In the Patrick case, the appeal is from a judgment for $11,258.97 in favor of the cooperative, Fosgate Citrus Concentrate Cooperative. The cases were argued together in both the Circuit Court and in this court and will be disposed of in one opinion.
As often occurs, the parties are not in accord as to questions presented to us for adjudication. In our view these questions have to do with the duties incurred by the parties to the contract with reference to payment for the fruit and purchase of the Class C stock which are more specifically detailed therein.
We have examined the record and the briefs and as to the Tooke case we think the trial court correctly interpreted the contract, and since there was no material issue of fact requiring the determination of a jury, the award of a summary judgment was proper. As to the Patrick case, we are also of the view that there was no material issue of fact for a jury, that the trial court was correct in so finding and that the award of summary judgment for the plaintiff was proper.
It follows that the judgment appealed from in both the Tooke and Patrick cases was correct and is hereby
Affirmed.
DREW, C. J., and TERRELL, HOBSON and THORNAL, JJ., concur.